STONE, C. J.
The indictment in this case pursues the form given in the Code, and is sufficient. — Form 39, p. 270 of Code, vol. 2; § 3810, same vol.
The verdict in this case must be classed as a special one. Its language is, “We, the jury, find the defendant guilty of embezzlement of a sum of money less than twenty-five dol*34lars.” When a special verdict is found, it must affirm every material ingredient of the offense, or no judgment can be rendered upon it. Under tbe authorities, we are not able to affirm that anything was found except what was expressed. Hence we are not permitted to know, or to infer, that the finding implied that the money embezzled was. the property of Sells Brothers, or that it was embezzled in Montgomery county, Alabama. — Clay v. State, 43 Ala. 350; Lee v. Campbell, 4 Por. 198. If the verdict had been, “We, the jury, find the defendant guilty,” or “guilty as charged,” and had then added, as a further finding, the value of the property embezzled, this would have been a general verdict, and would have been held sufficient. The finding, in such case, would be referred to the indictment. This may seem to be a narrow point, but we are unwilling to depart from former rulings. We confine this ruling, however, to cases not distinguishable from it.
The testimony of what Scott paid in Georgia, and of the freight paid on the ostriches, could shed no light on the question of defendant’s guilt, and was improperly admitted.
Eeversed and remanded.